OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
Appellant, elected to the New York State Senate from the 32nd Senatorial District, was convicted of a felony in Federal court for making a false statement on a loan application (18 USC § 1014). Upon his conviction, his public office became vacant by operation of Public Officers Law § 30 (1) (e). The Appellate Division correctly held that appellant was precluded from seeking election to the unexpired term of the very office from which he had been removed by operation of law for his malfeasance.
We reject the argument that the rationale of People v Ahearn (196 NY 221) should not apply to elective as well as appointive public offices. As the court said in that case, "the right to enjoy for a certain period the privileges and profits of a given position is an important element of [that] office”. (Id., *803at 230 [emphasis added].) Our holding in Ahearn is consistent with the plain intendment of Public Officers Law § 30 (1) (e) that the term of an office should be considered an integral part of the office itself and that a removal effected by operation of that section should result in a bar to an officerholder’s seeking the same office for the duration of the "certain period” or term for which the officer had been elected.
Chief Judge Wachtler and Judges Simons, Kaye, Titone, Hancock, Jr., and Bellacosa concur; Judge Alexander taking no part.
Order affirmed, without costs, in a memorandum.